Citation Nr: 1505321	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for anxiety disorder, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected anxiety disorder.  

(The issues of entitlement to service connection for a right knee disorder, lumbar spine disorder, and a disorder of the second digit of the right hand; and entitlement to a compensable rating for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1977 to January 1983 and served in the Army National Guard from July 1986 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The August 2013 rating decision, in pertinent part, granted service connection for an anxiety disorder and assigned a 30 percent disability rating, effective July 31, 2012.  In August 2013, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2014, and the Veteran filed a Substantive Appeal (VA Form 9) later in May 2014.

The Board notes that in his August 2013 Notice of Disagreement, the Veteran indicated that he was unemployable due to his service-connected anxiety disorder.  He also submitted a March 2014 VA medical record in which his treating counselor indicated that his anxiety disorder prevented him from gainful employment.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

In September 2014, the Veteran testified before the undersigned at a video conference hearing solely on the issue of entitlement to an increased initial rating for anxiety disorder.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 2012 to May 2014 and the September 2014 hearing transcript, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the Veteran's claims.  

The Veteran was last afforded a VA examination for his anxiety disorder in August 2013, over 1 year ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has both asserted and submitted medical evidence suggesting that his disability has worsened since the last examination.  Specifically, the Veteran testified at his September 2014 hearing that his anxiety disorder had worsened since he had filed his claim in July 2012.  He reported experiencing daily episodes of anxiety that lasted from 20 minutes to an hour.  He also stated that his psychiatric medication had gotten increased in August 2014.  Additionally, the Veteran submitted a March 2014 VA medical record in which his treating counselor noted that the Veteran experienced thoughts of death or suicide, tremendous anxiety and depression, extreme irritation, hypervigilance, and feelings of isolation.  The counselor found that the Veteran's psychiatric issues hindered his ability to work a consistent job on a regular basis and concluded that his service-connected psychiatric disorder prevented him from gainful employment.    

As there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Moreover, as noted above, a claim for a TDIU was raised in the Veteran's August 2013 Notice of Disagreement where he indicated that he was unable to work due to his service-connected anxiety disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the Veteran's claim for a TDIU due to service-connected anxiety disorder is inextricably intertwined with the claim for an increased initial rating for anxiety disorder.  The assigning of a higher initial disability rating for the Veteran's anxiety disorder would potentially affect the issue of whether the Veteran was unemployable due to his service-connected anxiety disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

The Board also notes that because the Veteran's service-connected anxiety disorder is not rated at 60 percent or more, he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  Nevertheless, a TDIU due to service-connected anxiety disorder on an extraschedular basis may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected anxiety disorder.  38 C.F.R. § 4.16(b) (2014).  In this case, the evidence of record suggests that the Veteran may be unable to secure or follow a substantially gainful occupation as a result of his service-connected anxiety disorder.  As mentioned above, the March 2014 VA counselor found that the Veteran's psychiatric issues hindered his ability to work a consistent job on a regular basis and concluded that his service-connected psychiatric disorder prevented him from gainful employment.  However, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, if the Veteran still does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) following adjudication of the increased rating claim for anxiety disorder, the RO/AMC should refer the matter to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran's claims file currently contains VA medical records dated through May 2014.  However, as noted above, the Veteran reported that his psychiatric medication had been increased in August 2014.  Therefore, as the Veteran's current VA medical records may be pertinent in the adjudication of his claim, they should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his anxiety disorder since May 2014 that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his anxiety disorder.  The examiner must review the record in conjunction with the examination.  

The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected anxiety disorder and indicate the impact of his anxiety disorder on occupational and social functioning.  The examiner should also determine whether the Veteran has total social and occupational impairment.  If there is not total social and occupational impairment, the examiner should indicate whether the Veteran's anxiety disorder results in deficiencies in judgment, thinking, family relations, work, or mood; or whether the Veteran's anxiety disorder results in occupational and social impairment with reduced reliability and productivity.  The reasoning for any opinions given should be provided. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected anxiety disorder.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

3.  Following readjudication of the Veteran's claim for increased initial rating for anxiety disorder, if appropriate, refer the claim of a TDIU due to service-connected anxiety disorder on an extraschedular basis to the Director of Compensation for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16 (b).  The rating board should include a full statement of all factors having a bearing on the issue.

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




